Citation Nr: 1411985	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hypertension.

2.  Entitlement to a compensable rating for seasonal allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection and assigned noncompensable ratings for hypertension and allergic rhinitis from October 1, 2005 (the day following separation from service) and denied service connection for sinusitis and bilateral knee arthritis.  

Pursuant to his request, the Veteran was scheduled for a hearing before a hearing officer at the RO in December 2009, June 2010 and July 2012.  He requested that the December 2009 and July 2010 hearings be rescheduled; however, he did not report for the July 2012 hearing or request that it also be rescheduled.  The Board therefore proceeds as though the hearing request has been withdrawn.  

The appeal, which also included the claims for service connection for sinusitis and bilateral knee arthritis, was remanded in February 2013.  

An interim, June 2013 rating decision, granted service connection for sinusitis and bilateral knee arthritis.  Thus, these two issues are no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).


FINDINGS OF FACT

1.  In a September 2013 writing, the Veteran withdrew the appeal of the issue of entitlement to compensable rating for seasonal allergic rhinitis; there are no questions of fact or law remaining before the Board in this matter.

2.  The Veteran's service-connected hypertension is not manifested by diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.


CONCLUSIONS OF LAW

1.  With respect to the Veteran's claim for a compensable rating for seasonal allergic rhinitis, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to a compensable rating for seasonal allergic rhinitis, the Veteran withdrew his appeal of this matter in a writing received in September 2013.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and the issue of entitlement to a compensable rating for seasonal allergic rhinitis is dismissed.


Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a May 2006 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran prior to the August 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the May 2006 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  However, since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in May 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess, 19 Vet. App. 473. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and private medical records.  The Veteran was afforded VA examinations in May 2006 and March 2013.  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Legal Criteria, Factual Background and Analysis

Initially, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims that the severity of his service-connected hypertension warrants a compensable disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.

The Veteran's service-connected hypertension has been rated by the RO under the provisions of Diagnostic Code 7101.  Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or for a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.   38 C.F.R. § 4.104.  

Service treatment records show a diagnosis of and treatment for hypertension.  

Private treatment records show blood pressure readings of 127/89 in April 2006 and 145/91 in May 2006.  On Multistage Treadmill Exercise Electrocardiogram in June 2006, the Veteran's blood pressure readings were 130/90 lying down, 120/90 sitting, and 130/100 standing.  His blood pressure readings increased to 160 and above systolic and 100 and above diastolic during exercise and returned to 130/90 after exercise.

A May 2006 VA fee basis examination report shows that the Veteran has had hypertension since June 1999 and has been on medication for six years.  On physical examination, blood pressure readings were 120/90, 120/80, and 120/90.  The examiner noted that additional blood pressure readings on separate days were not obtained because the Veteran's blood pressure was controlled by medication.  

In an August 2007 statement, the Veteran stated that, during his most recent June 2007 appointment, his primary care physician did not feel that his prescribed medication was controlling his hypertension and prescribed a different medication.  He also stated that his hypertension tends to elevate with stress, excitement or illness and has continued to worsen, as evidenced by the prescribing of four different medications during the past 8 years.  

On March 2013 VA examination, the Veteran reported that his hypertension had been treated conservatively and symptomatically as an outpatient only since his last C&P (compensation and pension) examination.  His blood pressure readings were 138/95, 135/88, and 132/93.  The examiner noted that the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner also noted that the Veteran's hypertension does not impact his ability to work.  

Hypertension was diagnosed in service and as noted above, service connection for hypertension rated 0 percent was awarded effective October 1, 2005 (the first day of the month following the Veteran's separation from active duty). 

At no time during the appeal period (i.e., since his separation from service) are the Veteran's diastolic pressures shown to have been predominantly 100 or more, or his systolic pressures predominantly 160 or more (although his blood pressure readings increased during exercise, they returned to 130/90 after exercise).  Furthermore, while the Veteran has throughout (and beginning while on active duty) taken medication to control his blood pressure, it is neither shown by the record, nor alleged, that he has a history of diastolic pressures of 100 or more.  Accordingly, a schedular compensable rating for hypertension is not warranted.  See 38 C.F.R. § 4.31.  

The Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to hypertension that are not encompassed by the rating assigned.  The Veteran has alleged that his hypertension tends to elevate with stress, excitement or illness and has continued to worsen, as evidenced by the prescribing of four different medications during the past 8 years; however, this allegation does not identify any functional impairment that is not compensated.  See 38 C.F.R. § 4.10.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran has not alleged he is unemployable due to his hypertension and the March 2013 VA examiner found that his hypertension does not impact his ability to work.  Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.



ORDER

The appeal on the issue of a compensable rating for seasonal allergic rhinitis is dismissed.

A compensable rating for bilateral hearing loss is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


